Citation Nr: 0840449	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO. 07-23 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD) and 
anxiety disorder.

2.	Entitlement to service connection for arthritis of the 
right knee.

3.	Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

4.	Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. In a December 2006 decision the RO denied claims 
for service connection for PTSD and right knee arthritis, and 
the petition to reopen pertaining to service connection for 
hearing loss. An April 2008 decision denied service 
connection for a nonspecific psychiatric disorder to include 
anxiety disorder. For purposes of clarity the Board is 
considering as one issue on appeal the matter of entitlement 
to service connection for various claimed psychiatric 
disorders.

In September 2007, the veteran appeared at a hearing before 
RO personnel.        He testified during a Travel Board 
hearing before the undersigned in August 2008. During this 
hearing he provided additional evidence consisting of a 
service commendation record, along with a written waiver of 
RO initial consideration of the evidence. 38 C.F.R. §§ 
20.800, 20.1304(c) (2008).





FINDINGS OF FACT

1.	The preponderance of the competent evidence rules out a 
current medical diagnosis of PTSD.

2.	The veteran does not have a current psychiatric disorder 
other than PTSD that is causally related to an incident of 
his service.

3.	Arthritis of the right knee is not causally related to 
the veteran's service.

4.	By a May 1985 rating decision, the RO denied the 
veteran's original claim for service connection for bilateral 
hearing loss. The decision was not appealed.

5.	Since the issuance of this decision additional evidence 
has been received which was not previously of record, and 
relates to an unestablished fact necessary to substantiate 
the veteran's claim.

6.	Bilateral hearing loss pre-existed the veteran's 
service, and did not undergo measurable aggravation during 
service. 


CONCLUSIONS OF LAW

1.	The criteria for service connection for a psychiatric 
disorder, including PTSD and anxiety disorder, are not met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).

2.	The criteria for service connection for arthritis of the 
right knee are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

3.	The May 1985 rating decision which denied a claim for 
service connection for bilateral hearing loss is final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.104(a) (2008).
4.	New and material evidence has been received to reopen 
the previously denied claims for service connection for 
bilateral hearing loss. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).

5.	The criteria for service connection for bilateral 
hearing loss are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2008), 
prescribes several requirements     as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. 
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)  must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi,     18 
Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson,   444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has notified the veteran of what evidence would 
substantiate his claims through VCAA notice correspondence 
dated from May 2006 through February 2008, which informed him 
as to each element of satisfactory notice set forth under the 
Pelegrini II decision. The VCAA notice indicated the joint 
obligation between VA and the veteran to obtain pertinent 
evidence and information, including that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records and other Federal records. 
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, the RO's correspondence dated May 2006 included 
an addendum providing notice concerning both the disability 
rating and effective date elements of a pending claim for 
benefits.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court set 
forth additional criteria as to the content of the notice to 
be provided in connection with a petition to reopen, 
essentially requiring that VA provide a comprehensive 
definition of "new and material" evidence. In carrying out 
this notice obligation, VA must consider the basis for the 
previous denial and then provide an explanation of what 
evidence would be needed to substantiate the element, or 
elements found insufficient in the previous denial. In regard 
to the veteran's petition to reopen under consideration, the 
May 2006 notice correspondence to the veteran provided a 
claim-specific definition of the standard for "new and 
material" evidence which met the notice obligations 
prescribed by the Kent decision.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this instance the VCAA notice pertaining to claimed PTSD and 
right knee arthritis, as well as the petition to reopen, 
preceded the December 2006 rating decision adjudicating these 
matters. The November 2007 and February 2008 correspondence 
as to service connection for anxiety disorder also predated 
the April 2008 decision as to that matter.

The RO has taken appropriate action to comply with the duty 
to assist the veteran including obtaining service treatment 
records, records from his personnel file, unit history 
records, copies of VA outpatient treatment records, and 
records from private treating physicians. The veteran has 
also undergone numerous VA examinations. See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. 
Principi, 16 Vet. App. 370 (2002). In support of his claims, 
he has provided records from private treatment providers, an 
additional service record from his personnel file, and 
several personal statements. He testified at a September 2007 
hearing before an RO hearing officer, and at an August 2008 
Travel Board hearing. 

There is no indication of further relevant medical evidence 
that has not already been obtained. Although during pendency 
of the claims the veteran referred to an application filed 
with the Social Security Administration (SSA) for disability 
benefits, he has since clarified that he has only pursued a 
claim for Supplemental Security Income retirement benefits. 
There is no indication otherwise of relevant records to 
obtain from that agency. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on the merits.


Analyses of the Claims

Psychiatric Disorder to include PTSD

The veteran argues that he has PTSD and/or an anxiety 
disorder that is a result of active military service. The 
Board presently denies the claim on the basis that the 
veteran has been shown by competent medical evidence to not 
have PTSD, and although he is diagnosed as having an anxiety 
disorder, there is no competent evidence indicating that it 
is related to service. 

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. 
38 C.F.R. § 3.304(f) (2008). A diagnosis of PTSD must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
provides that all psychiatric diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV). 38 C.F.R. § 3.304(f) (2008). 
 
The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records. See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1997). If VA determines the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then his lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service." See 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.304(d) (2008); Dizoglio v. Brown, 9 Vet. App. 163, 164 
(1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
 
If however the veteran's stressor is unrelated to 
participation in combat, then his lay testimony, in and of 
itself, is insufficient to establish the occurrence of the 
alleged stressor. Instead, the record must contain credible 
supporting information from an independent source that 
corroborates his testimony or statements, such as service 
records. See Cohen, 10 Vet. App. at 146-47. See also Moreau 
v. Brown, 9 Vet. App. 389, 394-95 (1996). The available 
sources for corroboration of a claimed stressor are not 
necessarily limited to service records, but may also include 
other sources of evidence such as lay statements from third-
party individuals. See Cohen, 10 Vet. App. at 143. 

The service treatment history when reviewed for any mental 
health complaints, symptoms or treatment is absent specific 
information on this subject.
The veteran's personnel records indicate that he served as an 
administrative specialist with the 15th Administrative 
Company of the First Calvary Division. The veteran's Form DD-
214 states that he received the National Defense Service 
Medal, the Expert M-14 and M-16 Rifle Badges, the Vietnam 
Service Medal, and the Vietnam Campaign Medal. His personnel 
records list his participation in the campaigns of the 
Vietnam Counteroffensives Phases III, IV, and V, and the Tet 
Counteroffensive. The veteran has provided a copy of a 
service record entitled "Vietnam Combat Certificate" which 
he was awarded as a member of the 15th Administrative Company 
with the 1st Calvary Division (Airmobile).

In a statement received June 2006 the veteran described 
several claimed stressors. He indicated that there were 
rocket and mortar attacks that occurred in February or March 
1968 at the base where he was stationed at Camp Evans located 
in the Quang Tri province of South Vietnam. He stated that 
during this same time period while on perimeter guard at the 
1st Division Base Camp at An Khe he came under enemy attack, 
and realized the next day that one of the attackers was a 
Vietnamese civilian who had worked at the base barbershop. A 
third stressor involved a grenade attack perpetrated by a 
civilian in June or July 1968. A fourth stressor was that the 
veteran while located at Camp Evans in Quang Tri received 
notification of the death of a friend. Additional identified 
stressors are that his unit came under enemy fire while 
located at an air strip at Phu Bai, and at a later point in 
August 1968 at the air base at Cam Rahn Bay.

There are several sources of unit history records that have 
been compiled and associated with the claims file. A December 
2006 RO memorandum to the file states a formal finding by an 
RO adjudicating official that there was a lack of information 
required to verify stressors in connection with the veteran's 
PTSD claim. This notwithstanding a later notation to the file 
indicates that the RO conceded the stressor of rocket and 
mortar attacks as the basis for the claim.

The December 2004 record of a clinical psychiatric evaluation 
at a private facility indicates the veteran's report of 
significant stress related to a new employment situation and 
his living arrangements with his spouse. The diagnosis was 
anxiety with slight depression.

Review of VA outpatient records show on May 2006 
psychological evaluation at the PTSD clinic, the clinical 
interview and range of psychological testing measures 
suggested a presentation most consistent with adjustment with 
anxiety features. According to the psychologist, many of the 
typical avoidant symptoms seen with PTSD were not present. 
Much of the veteran's anxiety appeared to be related to 
marital and financial difficulties. Subsequent treatment 
instances resulted in a similar assessment. On psychological 
evaluation in August 2006 the veteran reported having the 
additional symptom of intrusive recollections of service. The 
impression was of PTSD symptoms, more pronounced; and 
depression, not otherwise specified (NOS). An evaluation 
later that month at the PTSD clinic at the Omaha VA Medical 
Center resulted in the diagnosis of probable PTSD. 

The remaining VA treatment profile shows in October 2006 a 
psychiatric diagnosis of rule-out PTSD, in favor of 
depressive and/or adjustment disorders. Meanwhile, the same 
psychologist who treated the veteran as recently as August 
2006, following an October 2006 consultation again observed 
"intrusive symptoms of PTSD." The psychologist clarified 
that these symptoms were limited to occasional recollections 
of previous events and there was a notable absence of certain 
common defensive avoidance symptoms typical of PTSD. During a 
July 2007 session with another treatment provider, the 
psychiatrist could not give the veteran a letter stating 
there was a diagnosis of PTSD for purpose of a VA disability 
application, because the psychiatrist had not diagnosed the 
veteran with PTSD. 

The veteran underwent VA examination in September 2007 by a 
psychologist. On evaluation the veteran was well-groomed and 
without remarkable psychomotor activity. Speech was slow, and 
the veteran had a sad affect and depressed mood. Orientation 
was intact in all spheres. Thought process showed some 
tangentially. Thought content was unremarkable. Judgment and 
insight were intact. The veteran had no inappropriate 
behavior, obsessive/ritualistic behavior, panic attacks, 
suicidal or homicidal thoughts, or episodes of loss of 
impulse control. He described sleep disturbances. He stated 
that he had a difficult time talking and thinking about 
events from service. The examiner indicated that he 
considered these reported symptoms to be entirely subjective, 
and in his opinion less likely than not actual PTSD symptoms. 
The examiner observed that evidence in the claims file did 
not support a full threshold PTSD, and instead indicated an 
adjustment reaction or depression related to recent life 
stressors. 

The VA examiner diagnosed depression NOS. The examiner 
further indicated that while the veteran had described 
several stressors to support his claim of service connection 
for PTSD, the examiner, he questioned the veracity of symptom 
reporting for PTSD. The examiner specifically noted that 
prior testing had noted sub-threshold PTSD but that 
psychological evaluation was not consistent with full-
threshold PTSD. 

The VA examiner concluded it was less likely than not the 
veteran had military related PTSD, and that instead he had a 
depression NOS not related to military service. He also 
opined that depression NOS itself was not related to service, 
and was instead due to post-service life circumstances.

VA outpatient records reflect on a clinical psychologist's 
evaluation in February 2008 the diagnosis was anxiety 
disorder, NOS, and rule out PTSD.

In a February 2008 supplemental statement the September 2007 
VA examiner reiterated that symptom veracity was in serious 
question for PTSD. The examiner noted his impression over 
time had not stood alone and was supported by other mental 
health professions. He further found that neither depression 
nor anxiety disorders were related to the veteran's service.

Firstly, the veteran does not have PTSD. The initial 
requirement to establish service connection is evidence of 
the claimed disability, which has been ruled out by competent 
medical evidence. Moore v. Nicholson, 21 Vet. App. 211, 215 
(2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 
See also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The determination reached by the September 2007 VA examiner 
and reiterated in a February 2008 addendum was that the 
veteran did not have PTSD, and had instead adjustment and 
depressive disorder. This conclusion followed a thorough 
examination and review of VA and private clinical findings, 
and is consistent with numerous other treatment providers 
essentially who found the same. While a VA treatment provider 
assessed PTSD based on various identified symptoms, he 
indicated that other manifestations that would fully support 
the diagnosis were not present. In any event, the majority of 
the treatment professionals in this case stated a diagnosis 
other than PTSD. The Board will accept the VA examiner's 
opinion as to the correct diagnosis for these reasons. See 
e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board 
may consider and evaluate the underlying basis of an opinion 
on a medical question, and determine whether to accept such 
an opinion under the circumstances).

In resolving a claim for service-connected disability 
compensation it is a fundamental requirement that there exist 
a diagnosis of the current disability claimed. See 38 
U.S.C.A. §§ 1110, 1131. See also Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer,  3 Vet. App. at 225. Absent 
evidence meeting this requirement VA cannot further consider 
if there is a claimed disorder of service origin. Under the 
circumstances the claim cannot be substantiated.

The conclusion provided from both treatment providers and on 
VA examination is that any remaining diagnosed disorder, to 
include anxiety, depression NOS, and adjustment disorder are 
the direct result of current post-service life stressors - 
without reference to military service. There is also no 
evidence of psychiatric symptoms with an onset during or 
shortly after service. In order to warrant service connection 
there must be competent evidence to link a current disability 
to service. See 38 C.F.R. § 3.303(d); Watson v. Brown, 4 Vet. 
App. 309, 314 (1993). The balance of the medical opinion 
evidence does not show an in-service incurrence of any 
psychiatric disorder other than PTSD. The criteria for 
service connection for a psychiatric disability besides PTSD 
therefore are not met. 

Accordingly, the claim for service connection for an acquired 
psychiatric disorder, to include PTSD, is denied. Since the 
preponderance of the evidence is unfavorable, the benefit-of-
the-doubt doctrine is not applicable. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Arthritis of the Right Knee

The current existence of arthritis of the right knee is 
demonstrated by the evidence of record. Since however the 
preponderance of the evidence does not establish that this is 
a disorder of service origin the Board is denying the claim.

Service treatment records during the veteran's active duty do 
not mention a knee injury. An August 1968 separation 
examination identified a 2-inch long scar on the right leg 
without identifying its location or cause. A November 1976 
examination for enlistment in the Ready Reserve did not 
indicate a knee problem.

The report of a March 1985 VA general medical examination 
refers to symptoms and complaints of lumbar strain but does 
not mention any right knee manifestations.

Following separation from service the December 2003 x-ray of 
the right knee completed at a private facility states an 
impression of a normal right knee.

A June 2006 VA primary care consultation indicates the 
veteran presented with a two-day history of right knee pain. 
He described a right knee injury about 40 years previously 
playing football but only had minimal problems with it 
through the years. The assessment was right knee pain, 
probably degenerative joint disease. Subsequent records 
indicate continued evaluation for chronic right knee pain. On 
treatment in February 2007, the assessment was right knee 
pain, and right knee muscle atrophy due to pain minimal 
weightbearing on right lower extremity over the previous 
year. 
In a September 2006 statement, the veteran alleged that he 
developed arthritis of the right knee due to trauma from 
jumping off helicopters with full packs and weapons in hot 
landing zones in South Vietnam.

Further reports of VA outpatient treatment show ongoing 
evaluation for chronic right knee pain. A September 2007 
evaluation by an orthopedist states that an MRI showed a 
medial meniscus tear, and mild to moderate arthritis. On 
treatment in February 2008 the veteran also described having 
developed some swelling in the right knee due to a fall 
several days previously. 

In his hearing testimony and statements, the veteran alleges 
he injured the right knee in service during involvement in 
helicopter missions while checking for landing zones which 
required him to jump several feet out of the helicopter to 
the ground wearing a heavy backpack. He states that he did 
not seek treatment for the injury at that point.

To determine whether the current right knee arthritis and 
associated symptoms are the result of the veteran's service, 
the Board has considered the interval of more than three 
decades from alleged injury to date of first treatment which 
tends to weigh against a causal relationship to service. 38 
C.F.R. § 3.303(b). See also Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007) (the elements of in-service incurrence of a 
disease or injury, and an association between that and a 
present diagnosed disability may be substantiated through a 
demonstration of continuity of symptomatology). 

The veteran himself indicates that he did not seek treatment 
for knee problems until on or around late-2003. However, 
there is no competent medical opinion that attributes a right 
knee disorder to service. In adjudicating this matter the 
veteran's own competent assertions of in-service injury must 
be duly considered. See e.g., Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is 
credible and competent, the absence of contemporaneous 
medical documentation does not preclude further evaluation as 
to the etiology of the claimed disorder). However, these 
statements must also be weighed against not only the lack of 
consistent medical evidence, but information to the contrary 
on evaluation in June 2006 that a football injury pre-
existing service was the onset of knee pathology. See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran). Hence, the summary of competent and probative 
findings is against attributing the veteran's right knee 
symptoms to an incident of his service.

While the Board has considered the veteran's account, and he 
may competently identify events that occurred during service, 
he is not competent to provide a medical opinion. See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). The preponderance of the 
competent evidence is unfavorable, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply. The claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Hearing Loss

As indicated, service connection is available for a current 
disability that is the result of a disease or injury incurred 
in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a). 

Service connection also may be granted for a preexisting 
condition if it was aggravated during service beyond its 
natural progression. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service. In order to rebut the presumption 
of aggravation, there must be clear and unmistakable evidence 
that the increase in severity was due to the natural progress 
of the disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) 
and (b). 
 
Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137. In 
July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

In a May 1985 rating decision the RO denied the veteran's 
original claim for service connection for hearing loss, based 
on the finding that although the service entrance examination 
showed bilateral hearing loss, there was no indication of any 
aggravation during service. Evidence considered at that time 
consisted of service treatment records, personnel records, 
and a March 1985 VA examination report. The RO notified the 
veteran of this decision the following month, and he did not 
file a timely Notice of Disagreement (NOD) in response. 
Hence, the May 1985 rating decision became final and binding 
on the merits. See U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.104(a) (2008).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of      the claim 
is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a);    Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,     the credibility of the evidence, although not 
its weight, is to be presumed.    Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). See also Evans v. Brown,          9 
Vet. App. 273, 283 (1996).


The additional evidence received and added to the record 
since the RO's original denial of service connection is 
comprised of VA outpatient records dated from August 2005 to 
June 2008; the report of a July 2006 VA audiology 
examination; treatment records at a private clinic dated from 
April 2002 to December 2004; an August 1989 private hospital 
admission report; several personal statements from the 
veteran, and transcripts of his testimony at a September 2007 
RO hearing, and August 2008 Travel Board hearing. 

Review of the newly obtained evidence establishes that there 
is a February 2006 VA audiology consult of record during 
which the veteran described the circumstances of noise 
exposure from service, and audiometric testing confirmed 
hearing loss bilaterally. The audiologist opined that it was 
as likely as not that hearing loss and tinnitus were a result 
of noise exposure in service. This audiologist's statement 
posits the existence of a direct causal link between current 
hearing loss and service. The most beneficial evidence for 
purpose of reopening the original claim is that which would 
show in-service aggravation of pre-existing hearing loss, and 
the VA audiologist apparently did not have knowledge that the 
veteran's service entrance physical revealed such a pre-
existing condition. His favorable statement on etiology 
nonetheless is sufficient to reopen the claim, given that it 
substantiates the possibility of the requisite aggravation in 
service. The credibility of the medical evidence for purpose 
of evaluating the audiologist's statement is presumed. See 
Justus, 3 Vet. App. at 513. While the July 2006 VA 
examination set forth a contrary opinion on the issue of a 
medical nexus to service, the weighing of the competent 
evidence generally is not permitted at the reopening stage. 
See Wilkinson v. Brown, 8 Vet. App. 263, 270-71 (1995). 

The Board finds that the February 2006 audiologist's 
statement presents a reasonable possibility of substantiating 
the element of a causal nexus. It is both new and material to 
the claim for service connection for bilateral hearing loss. 
38 C.F.R. § 3.156(a). The claim is therefore reopened, 
pending reconsideration on the merits. 

The additional evidence pertinent to resolving the claim 
includes service medical history. On a September 1966 service 
entrance examination audiological evaluation revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
15
10
5
20
LEFT
25
20
20
35
50

The examination report noted defective hearing based on these 
results but that the veteran was accepted for entrance. The 
veteran later received a physical profile of 3 in the 
category of "hearing" due to bilateral hearing loss, with 
the restriction that he avoid any assignment involving 
habitual or frequent exposure to loud noises or firing of 
weapons, and that he wear ear protection when firing. 

The separation examination report of August 1968 indicated 
"hearing loss secondary to artillery." Audiometric testing 
demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
--
15
LEFT
20
25
30
--
35

A repeat audiogram demonstrated the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
65
60
60
LEFT
70
70
60
80
80

A November 1976 examination for purpose of enlistment in the 
Ready Reserve indicated a history of hearing loss since 
childhood. Audiological testing showed pure tone thresholds 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
20
30
LEFT
30
30
30
30
30

On VA audiological examination on April 1985 audiometric 
testing through puretone air conduction revealed puretone 
thresholds within normal limits bilaterally for 250 to 2000 
Hz. Actual organic thresholds were likely somewhat better 
than indicated. A moderate hearing loss was likely present 
for 8000 Hz in the right ear and for 4000 to 8000 Hz in the 
left ear.

The veteran has since described having sustained acoustic 
trauma during service as the result of being in proximity to 
artillery fire, rocket and mortar attacks near where he was 
stationed, and noise from helicopter engines and propellers. 

The veteran underwent VA audiological examination in July 
2006. The examining audiologist was the same treatment 
provider who conducted the above-noted February 2006 
outpatient consultation. The examiner reviewed the claims 
file. Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

The examination involved completion of standard audiometric 
tests which revealed in the right ear mild loss at 500Hz and 
then moderately severe loss from 4000 to 8000 Hz, and in the 
left ear mild loss at 250 and 500 Hz and severe to profound 
loss from 3000 to 8000 Hz. Word recognition was 92 percent in 
the right ear and 80 percent on the left side. 

On the etiology of hearing loss the examiner stated it was 
unlikely this manifestation was due to noise exposure while 
in the service. The examiner specifically noted that the 
preponderance of hearing tests showed a hearing loss in the 
left ear on entrance into the service and essentially the 
same loss leaving the service. The veteran's enlistment test 
in 1976 (as indicated for participation in the Ready Reserve) 
then showed normal hearing in the right and mild loss in the 
left, actually better than his exit test of 1968. 

According to the examiner exposure to either impulse sounds 
or continuous exposure could cause a temporary threshold 
shift which disappeared in 16 to 48 hours after exposure to 
loud noise. Impulse sounds could damage the structure of the 
inner ear resulting in an immediate hearing loss. Continuous 
exposure to loud noise could damage the structure of the hair 
cells resulting in hearing loss, and if hearing did not 
recover completely from a temporary threshold shift, a 
permanent hearing loss would exist. The examiner concluded 
since damage was done when exposed to noise in this case, a 
normal audiogram subsequent to noise exposure would verify 
that hearing had recovered without permanent loss.

Upon evaluating the veteran's claim on the merits the medical 
evidence preponderates against the finding that his current 
hearing loss is a disorder causally related to service. Since 
hearing loss was clearly noted on entrance into service the 
presumption of soundness is not applicable. See VAOPGCPREC 3-
2003 (July 16, 2003). See also 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b). The next inquiry is whether the veteran had a 
pre-existing hearing loss disability that underwent 
measurable aggravation during his service. In resolving this 
issue the presumption of aggravation must be applied where 
there has been an increase in disability, unless refuted by 
clear and unmistakable evidence. 38 C.F.R. § 3.306(a). 
However, where there are only intermittent or temporary 
flare-ups during service of a preexisting injury or disease 
these do not constitute aggravation, but rather, the 
underlying condition, as contrasted with symptoms, must have 
worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). See 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The service treatment records do not reveal symptomatology 
that comprises an increase in severity. The entrance 
audiogram when compared to the separation study, primarily 
the first such study, showed some audiometric puretone 
threshold measurements had deteriorated, and others improved. 
Assuming arguendo there was an identifiable increase as of 
the test completed upon separation, the July 2006 VA examiner 
provided a thorough exposition as to why there was still no 
permanent worsening due to service, given the November 1976 
reenlistment audiogram that was essentially normal. 

Based on the extent of the rationale and grounding in 
treatment history, and in the record of overall improvement 
of hearing acuity a few years after service, this examiner's 
statement meets the criteria for clear and unmistakable 
evidence to contravene the likelihood of aggravation. 
Although the examination conclusion did not expressly address 
a theory of in-service aggravation, its statement on the 
absence of any attribution to service effectively rules out 
the same. The July 2006 examination report is also accepted 
as the conclusive statement from the evaluating VA 
audiologist since at the time of his February 2006 report, 
also the basis for reopening this claim, the audiologist had 
not actually had the opportunity to complete a medical 
history review. Accordingly, the weight of the competent 
medical evidence is against the presence of in-service 
aggravation as the basis for current bilateral hearing loss.

The criteria for service connection for hearing loss are not 
met, and the claim is denied. The preponderance of the 
competent evidence is unfavorable in adjudicating this claim, 
and hence, the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a psychiatric disorder, including PTSD 
and anxiety disorder, is denied.

Service connection for arthritis of the right knee is denied.

As new and material evidence has been received to reopen a 
claim for service connection for bilateral hearing loss, the 
appeal to this extent is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


